DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Acknowledged
Applicant’s election of Group I, claims 1-6, in the reply filed on 01/28/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP § 818.01(a).
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
Three (3) information disclosure statement(s) (IDS) were submitted on 10/10/2019, 09/22/2021, and 12/15/2021.  The information disclosure statements are being considered by the examiner.

Objection to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the The specification as originally filed states that the binder fluid is designated by reference character 120’’ (para. [0085]), but this reference character is not found in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0209927 (A1) to Yamashita et al. (“Yamashita”) in view of US 2014/0077486 (A1) to Naruse et al. (“Naruse”).
Regarding claim 1, Yamashita discloses a material set (kit) for solid freeform fabrication (three-dimensional printing).  Para. [0137], [0138].  The material set includes metal particles (particulate build material) (para. [0037], [0038]); water (para. [0111], [0112]); organic material particles comprising polymers (polymer particles) (para. [0070]-[0077]); and a cross-linking agent (adhesion promoter) (para. [0117], [0118]).  
The present invention provides a metal sintered compact.  Para. [0033].  Since the compact is metal, the metal particles form the entirety (100% or substantially 100%) of the build material.
The organic material particles, water, and cross-linking agent work together to strengthen and bind the metal particles together (para. [0090], [0118]), thereby collectively functioning as a binder fluid.
The cross-linking agent relative to organic material powder is 0.1-50% by mass (para. [0136]), and the water is 20-95% by mass of the total liquid (para. [0113]).  An example amount of organic material particle is 5 parts by mass.  Para. [0309].
Yamashita teaches an example cross-linking agent of adipic acid dihydrazide (para. [0269]), but does not teach an aromatic dihydrazide.
Naruse, directed to inkjet ink compositions for printing, teaches an ink composition that includes a polymer compound and a hydrazide compound for causing a cross-linking reaction.  Abstract; para. [0032], [0033].  Suitable hydrazide compounds include adipic acid dihydrazide, terephthalic acid dihydrazide (aromatic), and isophthalic acid dihydrazide (aromatic).  Para. [0059].  It would have been obvious to one of ordinary skill in the art to have used an aromatic dihydrazide as the cross-linking agent in Yamashita because it is capable of hardening polymer, thereby strengthening the bonds between metal particles in the printed layer.  Additionally, Naruse shows aromatic dihydrazides to be equivalent to adipic dihydrazide, the substitution of which is prima facie obvious due to their recognition in the art as functional equivalents as cross-linking agents.  See MPEP § 2144.06(II).  
Regarding claim 6, Yamashita teaches that the metal particles can be Al, Ti, Cu, Co, Cr, Ni, V, Sn, W, Ta, Mo, Mg, Au, Ag, Zr, Fe, and alloys thereof, and stainless steel.  Para. [0039], [0041].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Naruse, as applied to claim 1 above, and further in view of US 2015/0166803 (A1) to Jhaveri et al. (“Jhaveri”).
Regarding claims 2-4, Naruse discloses suitable aromatic dihydrazides, such as terephthalic acid dihydrazide and isophthalic acid dihydrazide (para. [0059]), but does not disclose their structure.  However, one of ordinary skill in the art would understand that aromatic dihydrazides have the structure as claimed, as shown in Jhaveri.
Jhaveri, directed to water-based compositions for ink and coatings, discloses the structure of dihydrazides that may be used in the preparation of emulsions for inks.  Para. [0002], [0035].

    PNG
    media_image1.png
    305
    599
    media_image1.png
    Greyscale

The aromatic dihydrazides in Naruse require a phenyl ring, which would be positioned at R1 in the formula shown in Jhaveri.
Naruse is silent as to whether the aromatic dihydrazides are substituted or unsubstituted.  However, aryl groups, such as phenyl, can be substituted or unsubstituted at the 2-, 3-, 4-, 5-, or 6 positions with halogens (e.g., Cl, Br), hydroxyls, alkoxy, amines, nitro groups.  Para. [0015], [0020].  It would have been obvious to one of ordinary skill in the art to have selected unsubstituted or substituted dihydrazides for the aromatic dihydrazides of Yamashita in view of Naruse because they are capable of cross-linking and curing polymer (Jhaveri at para. [0029]), thereby strengthening the bonds between metal particles in the printed layer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Naruse, as applied to claim 1 above, with evidence from or further in view of US 2016/0200908 (A1) to Osaka et al. (“Osaka.
Regarding claim 5, Yamashita teaches that the organic material particle has an average particle diameter of 3-15 µm (para. [0090]), which overlaps the claimed range.
Yamashita is silent regarding the glass transition temperature of the organic material particles.  However, Yamashita teaches an example resins of polyvinyl pyrrolidone and polyacrylic acid.  Para. [0074], [0077].  Osaka teaches that acrylic resin, polyvinyl pyrrolidone resin, and polyethylene glycol resins have a glass transition temperature of 65-300oC.  Para. [0086].  Thus, Yamashita discloses organic material particles that have glass transition temperatures that fall within the claimed range.
Alternatively, Yamashita is silent regarding the glass transition temperature of the organic material particles.
Osaka, directed to liquid material for forming three-dimensional objects by printing, teaches that it is advantageous to use a resin in the shaping (build) process that has a glass transition temperature of 50oC or higher because it improves the strength of the printed object and reduces the time needed to dry the object.  Abstract; para. [0002], [0084]; FIGS. 1 and 2.  Therefore, it would have been obvious to one of ordinary skill in the art to have ensured that the organic material particles of Yamashita are selected such that they have a glass transition temperature of 50oC or higher in order to impart strength to the object as well as make the drying step more efficient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, and 10 of copending Application No. 16/604,399 in view of Naruse and Jhaveri.
The copending claims recite ranges that are either identical to or overlap the instant claims as well as components that meet those recited in the instant claims except that copending claims 1 and 6 do not specify that the multihydrazide is an aromatic dihydrazide.
Naruse, directed to inkjet ink compositions for printing, teaches an ink composition that includes a polymer compound and a hydrazide compound for causing a cross-linking reaction.  Abstract; para. [0032], [0033].  Suitable hydrazide compounds include adipic acid dihydrazide, terephthalic acid dihydrazide (aromatic), and isophthalic acid dihydrazide (aromatic).  Para. [0059].  It would have been obvious to one of ordinary skill in the art to have used an aromatic dihydrazide as the adhesion promoter because it is capable of hardening polymer, thereby strengthening the bonds between metal particles in the printed layer.  Additionally, the substitution is prima facie obvious due to its recognition in the art as functional equivalents as cross-linking agents.  See MPEP § 2144.06(II).  
Jhaveri, directed to water-based compositions for ink and coatings, discloses the structure of dihydrazides that may be used in the preparation of emulsions for inks.  Para. [0002], [0035].

    PNG
    media_image1.png
    305
    599
    media_image1.png
    Greyscale

The aromatic dihydrazides in Naruse require a phenyl ring, which would be positioned at R1 in the formula shown in Jhaveri.  Aryl groups, such as phenyl, can be substituted or unsubstituted at the 2-, 3-, 4-, 5-, or 6 positions with halogens (e.g., Cl, Br), hydroxyls, alkoxy, amines, nitro groups.  Para. [0015], [0020].  It would have been obvious to one of ordinary skill in the art to have selected unsubstituted or substituted dihydrazides for the aromatic dihydrazides because they are capable of cross-linking and curing polymer (Jhaveri at para. [0029]), thereby strengthening the bonds between metal particles in the printed layer.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 12, 2022